Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Mian (US 2018/0231364 A1) describes a solution for evaluating a component of a vehicle, such as a brake pad of a rail vehicle. An imaging component can acquire image data for a target area of the vehicle within which at least a portion of the component is visible. The target area can be illuminated by an illumination device that is, for example, horizontally offset from the imaging device to highlight the three-dimensional structure in the target area by creating shadows in the image data. A set of points corresponding to the component can be identified in the image data using the shadows. A measurement for at least one attribute of the component can be calculated from the set of points. A first aspect of the invention provides a system comprising: an imaging component including: a first imaging device configured to acquire image data for a target area of a vehicle; and a first illumination device configured to direct electromagnetic radiation on the target area, wherein the first illumination device is at least one of: horizontally or vertically offset from the first imaging device to create shadows in the image data; and a computer system for evaluating a component at least partially visible in the target area using the image data by performing a method comprising: locating a region of interest within the image data, wherein the region of interest corresponds to a location where the component is expected to be at least partially visible; identifying a set of points in the image data corresponding to at least two edges of the component, wherein the identifying includes identifying a separation point between the component and at least one other component using the shadows in the image data; and calculating a measurement for at least one attribute of the component using the set of points. A second aspect of the invention provides a system comprising: an imaging component including: a first imaging device configured to acquire image data for a target area of a rail vehicle, wherein the target area includes at least a portion of a brake assembly of the rail vehicle; and a first illumination device configured to direct electromagnetic radiation on the target area, wherein the first illumination device is at least one of: horizontally or vertically offset from the first imaging device to create shadows in the image data; and a computer system for evaluating the brake assembly using the image data by performing a method comprising: locating a region of interest within the image data, wherein the region of interest corresponds to a location where the brake assembly is expected to be at least partially visible; identifying a set of points in the image data corresponding to at least two edges of the brake assembly, wherein the identifying includes identifying a separation point between the brake assembly and at least one other component using the shadows in the image data; and calculating a measurement for at least one attribute of the brake assembly using the set of points. A third aspect of the invention provides a method comprising: evaluating a brake assembly using image data for a target area of a rail vehicle, wherein the target area includes at least a portion of a brake assembly of the rail vehicle and includes shadows caused by the brake assembly, the evaluating including: locating a region of interest within the image data, wherein the region of interest corresponds to a location where the brake assembly is expected to be at least partially visible; identifying a set of points in the image data corresponding to at least two edges of the brake assembly, wherein the identifying includes identifying a separation point between the brake assembly and at least one other component using the shadows in the image data; and calculating a measurement for at least one attribute of the brake assembly using the set of points.

	Davis (US 5730526 A) describes a vehicle's wheels or axles are to be interpreted as follows. In relation to testing for brake imbalance as between the front wheel brakes, or rear wheel brakes of a vehicle, it will be understood that for the purpose of checking for front or rear or other wheel brake balance, the relevant test will be between the wheels on opposite sides of the vehicle, these being usually considered as being on a common axle, though (except in the case of rear wheel drive axles and heavy goods vehicle axles) such wheels are usually mounted on individual stub axles rather than a common axle assembly. It will be understood that brake imbalance tests will be carried out accordingly either by comparing wheel/axle assemblies on opposite sides of the vehicle for lateral imbalance, or on the same side of the vehicle for front/rear balance, and the use of the terms axle and wheel are to be interpreted accordingly. The fact that goods vehicles use double wheel assemblies comprising two or more axially aligned wheels mounted on common stub axles makes no difference to the test routines of the present invention, and the use of the terms "wheel" and "axle" with reference to the definition of the invention are to be interpreted accordingly. In an embodiment, a method and apparatus for analysis of brake performance in multi-axle vehicles comprises sensing means to determine dynamic performance and analysing data from the sensing means. In the embodiment the sensing means comprises infra-red sensor means adapted to sense remotely the temperature of a defined spot or zone on a brake disc or drum or structure connected thereto. The sensing means is caused to sense the temperature after a brake in question has effected a braking operation on a first vehicle wheel or axle, and then this step is repeated in relation to a brake of a second vehicle wheel or axle and the data obtained from the temperature sensing steps is compared to determine the degree of braking imbalance between the brakes of the first and second wheels or axles. Such comparison may be made between wheels or axles on the same or opposite sides of the vehicle. In a corresponding method and apparatus applicable to engine tuning and location of radiator blockages, location of leakage of seals between passenger compartments and atmosphere, monitoring the operation of air conditioning systems, detection of differential tire pressures and monitoring the operation of catalytical systems for treating engine emissions, the thermal emissions of the relevant machine portions are monitored and compared to determine a thermal profile for the relevant machine portion. In the case of engine tuning, coolant and oil temperatures can be readily determined as a basis for analysis of temperature-dependent faults. By providing temperature sensing means at the at least two defined locations and comparing the data from these there is provided a basis for thermal analysis of the braking system or other vehicle system, whereby faults may be identified or even a determination of the absence of faults may be established. For example, in the case of an engine, thermal analysis in accordance with these principles enables a thermal mapping operation to be carried out whereby inconsistencies therein may be used to identify engine faults, either on the basis of a comparison with adjacent areas of the engine, or on the basis of a comparison with known data relating to the engine. In the described embodiments, the temperature sensing steps are carried out utilising a positional guide means to enable the remote infra-red sensor means to be properly aligned with the defined spot or zone on the relevant wheel or axle assembly. In the embodiment the positional guide means comprises a laser pointer or an optical (incandescent or vapour-discharge) pointer. Moreover, the data analysis apparatus includes a peak temperature detect-and-hold function which is operative to remove the need for prolonged accurate alignment of the temperature sensor with the relevant location on the wheel, such as a wheel nut. It is only necessary for the sensor to briefly be aligned with the relevant location and it picks and holds the value of the maximum temperature available in the zone, and uses this for analysis purposes.

	Mian (US 8649932 B2) describes evaluating a vehicle using infrared data. In particular, evaluation data for the vehicle is obtained, which includes infrared data for a plurality of sides of the vehicle as well as vehicle identification data for distinguishing the vehicle from another vehicle. The infrared data is processed to enhance a set of signal features. Additional non-infrared based data also can be obtained for evaluating the vehicle. The evaluation data is analyzed to determine whether one or more anomalies are present. The anomaly(ies) can be correlated with a possible problem with a component of the vehicle. Data on the anomaly, problem, and/or vehicle identification can be provided for use on another system, such as a remote inspection station, maintenance system, and/or the like. A first aspect of the invention provides a method of evaluating a vehicle, the method comprising: obtaining evaluation data for the vehicle, the obtaining including: obtaining infrared data for a plurality of sides of the vehicle; processing the infrared data to enhance a signal feature; and obtaining vehicle identification data for distinguishing the vehicle from another vehicle; analyzing the infrared data to determine a presence of at least one anomaly; and providing a result of the analyzing and the vehicle identification data for use at a remote inspection station. A second aspect of the invention provides a system for evaluating a vehicle, the system comprising: a system for obtaining evaluation data for the vehicle, the system for obtaining including: a system for obtaining infrared data for a plurality of sides of the vehicle; a system for processing the infrared data to enhance a signal feature; and a system for obtaining vehicle identification data for distinguishing the vehicle from another vehicle; a system for analyzing the infrared data to determine a presence of at least one anomaly; and a system for providing a result of the analyzing and the vehicle identification data for use at a remote inspection station. A third aspect of the invention provides a system for evaluating a vehicle, the system comprising: a system for automatically detecting the vehicle; a system for obtaining evaluation data for the vehicle, the system for obtaining evaluation data including: a first infrared device on a first side of the vehicle; a second infrared device on a second side of the vehicle; and an identification device for obtaining vehicle identification data for distinguishing the vehicle from another vehicle; and a system for analyzing the evaluation data to determine a presence of at least one anomaly.

	Wright (US 2016/0318497 A1) describes a train brake safety system for improving train braking safety that includes an actual brake power module programmed to calculate the actual brake power exhibited by a train during operation of the train and a brake efficiency module programmed to determine whether the actual brake power exhibited by the train has fallen below a safe brake power threshold. An expected brake power module may be used to calculate the theoretical brake power of the train. The invention further comprises a response module that initiates one or more actions in response to the actual brake power falling below the safe brake power threshold. Responsive actions may include stopping the train or sending a command to the brake control system to cause a predetermined or proportional increase in the brake pipe set pressure in response to the actual brake power falling below the safe brake power threshold. The safe brake threshold can comprise a percentage of the theoretical expected brake power for the train or the maximum actual brake power of the train as determined by one or more tests performed with the braking system in 100 percent working condition. The safe brake threshold may adjusted according to at least adjustment factor to account for the particular terrain of the route to be traversed by the train, the geographic nature of the route to be traversed, the type of cargo carried by the train, the weather conditions, the operation of the braking system of the train, or other factors impacting the performance of the braking system.  The present invention includes a method of providing train brake safety where the expected brake power of a train is determined and then compared to the actual brake power of a train as measured during operation of the train. If the actual power of the train is less than the expected brake power of the train by a safe brake threshold, thereby indicating an unsafe amount of available brake power, various responses may be taken. For example, the train may be automatically stopped or the brake pipe set pressure of the brake control system adjusted to compensate for the lack of actual brake power.

	Mian (US 8335606 B2) describes to use thermal imaging, e.g., mid-wave infrared (MWIR) or long-wave infrared (LWIR) image data, to acquire diagnostic information on passing vehicles, such as rail vehicles. The diagnostic information can be processed to determine the relative operating “health” of various components of the rail vehicle, including for example, a wheel, a brake, a suspension, a coupling, a bearing, and/or the like. For example, various intelligent/smart sensor methodologies can be applied to the thermal image data to automatically or semi-automatically detect, diagnose, and/or alert other systems/users of the presence of one or more potential or actual problems with a rail vehicle. In an illustrative implementation of an embodiment of the invention, infrared image data is acquired for rail vehicles in a classification yard. The images acquired are then subjected to sophisticated image analysis and this analysis used to accurately determine the presence or absence of the various flaws or faults described previously. Unlike prior approaches, embodiments of the invention: enable analysis of components of rail vehicles at very slow to moderate speeds (e.g., in a classification yard), enable the detection and classification of smaller temperature differences as faults, use pattern recognition processes to substantially reduce false positives/negatives, enable the detection of additional types of faults and differentiation between faults, do not require installation of sensing components on or in close proximity to the rail (and therefore is not adversely impacted by vibrations), enable the fusion of lower resolution infrared image data with higher resolution visible image data to increase comprehension and analysis of the data, and/or the like. Aspects of the invention provide a solution for analyzing a vehicle using multi-dimensional infrared image data acquired for the vehicle. A component of the vehicle can be identified within the infrared image data, and the infrared image data for the component can be analyzed to determine whether any condition(s) are present on the vehicle. One or more actions can be initiated in response to a determination that a particular condition is present. Additionally, visible image data can be used to supplement the infrared image data. Still further, infrared image data for similar components imaged concurrently with the component can be used to identify whether any condition(s) are present on the vehicle. Unlike prior art approaches in the rail industry, the analysis can be performed on rail vehicles within a classification yard. A first aspect of the invention provides a system for analyzing a vehicle, the system comprising: a component configured to process multi-dimensional infrared image data for the vehicle, wherein the component configured to process includes: a component configured to identify at least one component of the vehicle in the infrared image data; and a component configured to determine whether any one of a set of conditions are present on the vehicle based on the infrared image data of the at least one component; and a component configured to determine a set of actions in response to a determination that at least one of the set of conditions is present on the vehicle. A second aspect of the invention provides a classification yard including: at least one infrared imaging device for acquiring multi-dimensional infrared image data for a rail vehicle in the classification yard; a component configured to process the infrared image data for the rail vehicle, wherein the component configured to process includes: a component configured to identify at least one component of the rail vehicle in the infrared image data; and a component configured to determine whether any one of a set of conditions are present on the rail vehicle based on the infrared image data of the at least one component; a component configured to determine a set of actions in response to a determination that at least one of the set of conditions is present on the rail vehicle; and a component configured to provide the set of actions for processing by a control center of the classification yard in response to the determination. A third aspect of the invention provides a system for analyzing a vehicle, the system comprising: a component configured to process multi-dimensional infrared image data for the vehicle, wherein the component configured to process includes: a component configured to identify a first component of the vehicle in the infrared image data; and a component configured to determine whether any one of a set of conditions are present on the vehicle based on the infrared image data of the first component, wherein the component configured to determine compares the infrared image data of the first component to infrared image data for a plurality of other components of the same type as the first component to determine whether at least one of the set of conditions is present; and a component configured to determine a set of actions in response to a determination that at least one of the set of conditions is present on the vehicle. A fourth aspect of the invention provides a method for analyzing a vehicle, the method comprising: processing multi-dimensional infrared image data for the vehicle, wherein the processing includes: identifying at least one component of the vehicle in the infrared image data; and determining whether any one of a set of conditions are present on the vehicle based on the infrared image data of the at least one component; and determining a set of actions in response to a determination that at least one of the set of conditions is present on the vehicle.

	Kull (US 9669818 B2) describes the concept that brake tests which are to be carried out in any case for safety reasons, in the course of which an application of at least one brake actuator by an indirect electro-pneumatic brake takes place, are used at the same time to detect and identify leaks in lines under braking pressure during this brake test. Disclosed embodiments provide a method for identifying leaks in at least one brake pressure line under braking pressure of a pneumatic brake device of a rail vehicle comprising an indirect electro-pneumatic brake is proposed, which indirect electro-pneumatic brake has a main air reservoir line for carrying a main air reservoir line pressure and a compressed air source supplying the main air reservoir line with compressed air and is controlled by the main air line pressure in a main air line, the at least one brake pressure line which is under the braking pressure extending between a valve device, which modulates the braking pressure in the main air line pressure in the main air line, and at least one brake actuator, and the method including a brake test carried out with the rail vehicle stationary and comprising at least the following steps:
a) checking whether the main air reservoir line pressure exceeds a predefined limit value when the replenishment of compressed air from the compressed air source to the main air reservoir line is cut off and, if this is the case,
b) controlling the main air line pressure in the main air line so as to apply the at least one brake actuator, at least the following further steps being carried out in the course of the brake test:
c) monitoring the main air reservoir line pressure to determine whether
c1) the value of the main air reservoir line pressure established after the application of the at least one brake actuator deviates by more than a predefined difference from a predefined plausible value for the main air reservoir line pressure, and/or
c2) the pressure gradient of the main air reservoir line pressure exceeds a predefined pressure gradient in the interval between the start and the end of the application of the at least one brake actuator, and
d) if c1) and/or c2 applies, generating an error message that a leak is present in the at least one brake pressure line.
There is further proposed a pneumatic brake device of a rail vehicle including such an indirect electro-pneumatic brake for carrying out this method, comprising
a) at least one device for detecting the main air reservoir line pressure,
b) an evaluation device which is configured such that it carries out at least the steps c) and d) of the method in the course of a brake test carried out with the rail vehicle stationary,
c) at least one display for displaying the error message or a diagnostic memory for storing the error message.
The background of the above is that, in the event of a leak in a brake pressure line under braking pressure, the main air reservoir line pressure drops significantly at the same time as the braking pressure, because the braking pressure is derived from the main air reservoir line pressure, or because a pneumatic connection is created between the brake pressure lines and the main air reservoir line when the indirect electro-pneumatic brake is applied.
Because the brake pressure lines in the bogies may be flexible brake pressure hoses which are exposed to environmental influences and run between connections on the bogie, arranged downstream of the control valves, and the associated brake cylinders, leaks in such brake pressure hoses are primarily to be expected. In this case use is made in particular of a brake test in which an indirect electro-pneumatic brake is activated, or the brake cylinders are applied, because the indirect brake is used as a rule for rapid braking with high consumption of compressed air during which leaks in brake pressure lines manifest themselves especially significantly. It is essential here, to avoid falsifying the measuring result, that replenishment of compressed air by the compressed air source is shut off in particular in the course of the brake test, and that monitoring of the main air reservoir line pressure with a view to detecting a leak in the brake pressure line takes place only when the pressure has exceeded a certain limit value. Under such conditions it is ensured, on the one hand, that sufficient main air reservoir line pressure is present to enable detection of significant deviations from expected values with regard to pressure gradient or pressure difference, and therefore to be able to identify the fault “Leak in brake pressure line” with sufficient certainty.

Mian (US 2013/0313433 A1) describes an improved system for evaluating one or more components of a vehicle. The system includes a set of imaging devices configured to acquire image data based on infrared emissions of at least one vehicle component of the vehicle as it moves through a field of view of at least one of the set of imaging devices. An imaging device in the set of imaging devices can include a linear array of photoconductor infrared detectors and a thermoelectric cooler for maintaining an operating temperature of the linear array of detectors at a target operating temperature, e.g., below ambient, for improved sensitivity. The infrared emissions can be within at least one of: the mid-wavelength infrared (MWIR) radiation spectrum or the long wavelength infrared (LWIR) radiation spectrum. A first aspect of the invention provides a system comprising: an imaging component including a set of imaging devices configured to acquire image data based on infrared emissions of at least one vehicle component of a vehicle moving through a field of view of at least one of the set of imaging devices, wherein an imaging device in the set of imaging devices includes a lead selenide detector and a thermoelectric cooler for maintaining an operating temperature of the lead selenide detector at a target operating temperature; and a computer system for evaluating the at least one vehicle component based on the image data, wherein the evaluating includes: generating temperature measurement data based on the image data acquired by the set of imaging devices; and evaluating the at least one vehicle component using the temperature measurement data. A second aspect of the invention provides a system comprising: an imaging component including a set of imaging devices configured to acquire image data based on infrared emissions of at least one vehicle component of a vehicle moving through a field of view of at least one of the set of imaging devices, wherein an imaging device in the set of imaging devices includes a detector and a thermoelectric cooler maintaining an operating temperature of the detector at a target operating temperature, and wherein the infrared emissions are within the mid-wavelength infrared (MWIR) radiation spectrum. A third aspect of the invention provides a system comprising: an imaging component including a set of imaging devices configured to acquire image data based on infrared emissions of at least one vehicle component of a vehicle moving through a field of view of at least one of the set of imaging devices, wherein an imaging device in the set of imaging devices includes a linear array of photoconductor infrared detectors and a thermoelectric cooler for maintaining an operating temperature of the linear array of detectors at a target operating temperature, and wherein the infrared emissions are within at least one of: the mid-wavelength infrared (MWIR) radiation spectrum or the long wavelength infrared (LWIR) radiation spectrum.

Magoun (US 2013/0278771 A1) describes various techniques are disclosed for systems and methods using small form factor infrared imaging modules to monitor various components of a vehicle wheel assembly. For example, a vehicle-mounted system may include one or more infrared imaging modules, a processor, a memory, a display, a communication module, and a vehicle speed sensor. The vehicle-mounted system may be mounted on, installed in, or otherwise integrated into a vehicle that has one or more wheel assemblies. The one or more infrared imaging modules may be configured to capture thermal images of desired portions of the wheel assemblies. Various thermal image analytics and profiling may be performed on the captured thermal images to determine the operating condition of various components of the wheel assemblies and to detect abnormalities. Monitoring information may be generated based on the detected condition and abnormalities, and presented to a driver or other occupants onboard the vehicle in real time. In one embodiment, a vehicle includes a wheel assembly; an infrared imaging module comprising a focal plane array (FPA) configured to capture a thermal image of at least a portion the wheel assembly; and a processor in communication with the infrared imaging module and configured to process the thermal image to generate monitoring information associated with the wheel assembly. In another embodiment, a method includes capturing, at a focal plane array (FPA) of an infrared imaging module, a thermal image of at least a portion of a wheel assembly of a vehicle, wherein the infrared imaging module is mounted in or on the vehicle so that the at least a portion of the wheel assembly is within its field of view (FOV); processing the thermal image to determine a condition of the wheel assembly; and generating monitoring information about the condition of the wheel assembly.

GALLAGHER (US 3767146 A) describes a railway safety system to detect defects in the brakes and/or wheels of trains moving along a section of track, said defects being manifested by an abnormal temperature rise in the area of the wheel rim, said system comprising: (a) a detector positioned along said track section, said detector including a heat responsive cell producing an electrical signal in response to incident radiant energy and a scanner imaged toward said track and adapted to transmit the radiant energy of wheels passing along said track to said cell, said scanner being imaged at each passing wheel only in the zone extending between the bottom of the brake of each passing wheel and the top of the track; and (b) a readout device responsive to said electrical signal connected to said detector. The method of detecting defects in the brakes and/or wheels of a railway car moving along a section of track past a fixed location, said defects being manifested by an abnormal temperature rise in the area of the wheel rim, said method comprising the steps of: a. discretely imaging each wheel of said car with an infrared scanner only in the zone extending between the top of the track and the brake associated with said wheel; b. transmitting the radiant energy of each passing wheel to a heat responsive cell adapted to produce an electrical signal in response to incident radiant energy; and c. feeding said electrical signal to a readout device adapted to trigger an alarm in the event said signal exceeds a predetermined level.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 9 and 17 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for adjusting operation of a train, comprising: detecting one or more leaks of the brake line based on the one or more infrared images; and adjusting a brake command based on the detected one or more leaks. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-8 are allowed due to their dependency on claim 1.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a system for adjusting operation of a train, comprising: a controller configured to: receive the one or more infrared images of the brake line; detect one or more leaks of the brake line based on the one or more infrared images; and adjust a brake command based on the detected one or more leaks. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 10-16 are allowed due to their dependency on claim 9.


Regarding claim 17:
The primary reason for the allowance of claim 17 is the inclusion of a method for adjusting operation of a train, comprising: determining a severity of the one or more leaks based on a temperature differential in the one or more infrared images; and adjusting a brake command based on the severity of the one or more leaks. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 18-20 are allowed due to their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 16, 2022